DETAILED ACTION
This Action is responsive to the communication filed on 12/08/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-9 and rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hirano (WO 2019/043840 A1).

Regarding claim 1, Hirano (see, e.g., FIG. 1, FIG. 3) discloses a semiconductor light-emitting device, comprising:
a semiconductor light-emitting element 10 comprising a supporting substrate 11 and a sealing member 13 located above the supporting substrate 11 (pg 3, para 3);
a mounting substrate 30 on which the semiconductor light-emitting element 10 is mounted in such a manner that the sealing member 13 faces the mounting substrate 30 (pg 4, para 5); and
a sealing part 40 that integrally covers a part of the supporting substrate 11 and a side surface of the sealing member 13 and seals the semiconductor light-emitting element 10 and the mounting substrate 30 (pg 7, para 3).
Examiner note: Examiner notes that Applicant describes the first electrode as an electrode that also serves as a sealing member for sealing the internal structure of the LED (see Applicants’ Specification, as originally filed, at Paragraph 0028).
Examiner note: Examiner notes that Application describes the principal surface 20a constitutes an upper surface (see Applicants’ Specification, as originally filed, at Paragraph 0021).

Regarding claim 3, Hirano (see, e.g., FIG. 1, FIG. 3) teaches that the semiconductor light-emitting element 10 further comprises an n-type cladding layer 22 that is provided between the supporting substrate 11 and the sealing member 13, and the sealing part 40 further integrally covers a side surface of the n-type cladding layer 22 (pg 3, para 4).

Regarding claim 4, Hirano (see, e.g., FIG. 1, FIG. 3) teaches a reflective film 32, 33 that covers e.g., covers bottom surface the sealing part 40 in a gap formed between the semiconductor light-emitting element 10 and the mounting substrate 30 (pg 5, para 4). 

Regarding claim 5, Hirano (see, e.g., FIG. 1, FIG. 3) teaches a reflective film 32, 33 that covers e.g., covers bottom surface the sealing part 40 in a gap formed between the semiconductor light-emitting element 10 and the mounting substrate 30 (pg 5, para 4).

Regarding claim 6, Hirano (see, e.g., FIG. 1, FIG. 3) teaches a protective resin layer 41 that comprises a resin and covers the semiconductor light-emitting element 10 to protect the semiconductor light-emitting element 10 (pg 6, para 1; pg 9, para 8).
Regarding claim 7, Hirano (see, e.g., FIG. 1, FIG. 3) teaches a protective resin layer 41 that comprises a resin and covers the semiconductor light-emitting element 10 to protect the semiconductor light-emitting element 10 (pg 6, para 1; pg 9, para 8).

Regarding claim 8, Hirano (see, e.g., FIG. 1, FIG. 3) teaches a protective resin layer 41 that comprises a resin and covers the semiconductor light-emitting element 10 to protect the semiconductor light-emitting element 10 (pg 6, para 1; pg 9, para 8).

Regarding claim 9, Hirano (see, e.g., FIG. 1, FIG. 3) teaches a protective resin layer 41 that comprises a resin and covers the semiconductor light-emitting element 10 to protect the semiconductor light-emitting element 10 (pg 6, para 1; pg 9, para 8).

Allowable Subject Matter
Claims 2 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/ANTONIO B CRITE/Examiner, Art Unit 2817